BY THE COUET
The question involved is whether the Fred J. Meyers Mfg. Co. presented its claim as a general claim against the estate of which Bobert E. Kline was administrator. The Montgomery Common Pleas allowed the claim of the Company as a general claim.
The case was prosecuted on error and the Court of Appeals held:
1. There is some evidence tending to prove that the general claim of the Mfg. Co. was presented to the administrator as a separate claim.
2. Even if the evidence did not show a separate presentation as a general claim, the presentation of the affidavit for a mechanic’s lien containing a statement of the amount and validity of the claim was sufficient.
3. Case disposed of for the reason that no motion has been filed in either case to dismiss want of jurisdiction.
Judgment accordingly.